EXHIBIT 10.3







PLEDGE AND IRREVOCABLE PROXY SECURITY AGREEMENT




THIS PLEDGE AND IRREVOCABLE PROXY SECURITY AGREEMENT (the “Agreement”) is made
and entered into as of the 4th day of December, 2002, by Sitestar Corporation, a
Nevada corporation whose chief executive office is located at 7109 Timberlake
Road, Lynchburg, Virginia  24502 (the “Company” or the “Pledgor”) in favor of
Clinton J. Sallee and Frederick T. Manlunas, and their successors and assigns,
(collectively hereinafter called the “Secured Party”), whose address is 15303
Ventura Boulevard, Suite 1510, Sherman Oaks, California  91403.




1.

RECITALS




1.1.

This Agreement is part of the redemption of shares of common stock of the
Company made and entered into by and between the Company and the Secured Party
of even date herewith (the “Redemption Agreement”). THE PROVISIONS OF THE
REDEMPTION AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE.




         

1.2

Secured Party has agreed to accept a promissory note of even date herewith (the
“Note”) from the Company for the redemption of 32,483,346 shares of common stock
of the Company (the “Redeemed Shares”). THE PROVISIONS OF THE NOTE ARE
INCORPORATED HEREIN BY REFERENCE.




1.3

Secured Party’s agreement to accept the Note is conditioned upon Secured Party’s
receiving a pledge and security interest from the Pledgor in the Redeemed
Shares.




         

1.4

Pledgor is the owner of the Redeemed Shares, and Pledgor desires to pledge the
Redeemed Shares to Secured Party in connection with Secured Party’s acceptance
of the Note from Pledgor.




2.       

PLEDGE OF STOCK




         

2.1

Pledgor hereby assigns, transfers, pledges and delivers to Secured Party and
grants Secured Party a security interest in the Redeemed Shares including
without limitation all dividends and distributions thereon, all additions
thereto, all proceeds thereof from sale or otherwise, all substitutions
therefor, and all securities issued with respect thereto as a result of any
stock dividend, stock split, warrants or other rights, reclassification,
readjustment or other change in the capital structure of the Company, and the
securities of any corporation or other properties received upon the conversion
or exchange thereof pursuant to any merger, consolidation, reorganization, sale
of assets or other agreement or received upon any liquidation of the Company or
such other corporation (all hereinafter called the “Pledged Securities”).




15

--------------------------------------------------------------------------------




         

2.2

Secured Party shall retain possession of all certificates and other evidences of
the Pledged Securities that come into the possession, custody or control of
Pledgor, and any other property constituting part of the Pledged Securities,
free and clear of any prior lien, claim, charge or encumbrance, subject to
payments by the Company under the Note, on a pro rata basis, pursuant to a
schedule for return of the Shares to the Company to be determined by the
Parties.

 

         

2.3

Secured Party may receive, hold and/or dispose of the Pledged Securities subject
and pursuant to all the terms, conditions and provisions of this Agreement, of
the Redemption Agreement, and of the Note until the Obligation (defined below)
has been discharged in full. Secured Party is hereby authorized and empowered to
take any and all action with respect to such property as authorized hereunder.
In its discretion and without notice to Pledgor, Secured Party may take any one
or more of the following actions, without liability except to account for
property actually received by it:




                  

(a)

Transfer to or register in its name or the name of its nominee any of the
Pledged Securities, with or without indication of the security interest herein
created, and whether or not so transferred or registered, receive the income,
dividends and other distributions thereon and hold them or apply them to the
Obligation in any order of priority;




                  

(b)

Exercise or cause to be exercised all voting and corporate powers with respect
to any of the Pledged Securities so registered or transferred, including all
rights of conversion, exchange, subscription or any other rights, privileges or
options pertaining to such Pledged Securities, as if the absolute owner thereof;




                  

(c)

Insure any of the Pledged Securities;




                  

(d)

Exchange any of the Pledged Securities for other property upon a reorganization,
recapitalization or other readjustment and, in connection therewith, deposit any
of the Pledged Securities with any committee or depositary upon such terms as
the Secured Party may determine;




                  

(e)

In its name, or in the name of Pledgor, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of, or in
exchange for, any of the Pledged Securities and, in connection therewith,
endorse notes, checks, drafts, money orders, documents of title or other
evidences of payment, shipment or storage in the name of Pledgor; and




                  

(f)

Make any compromise or settlement deemed advisable with respect to any of the
Pledged Securities.




Secured Party shall be under no duty to exercise, or to withhold the exercise
of, any of the rights, powers, privileges and options expressly or implicitly
granted to Secured Party in this Agreement, and shall not be responsible for any
failure to do so or delay in so doing.




16

--------------------------------------------------------------------------------




3.       

OBLIGATION SECURED




3.1

This Agreement shall secure, in such order of priority as Secured Party may
elect:




            

(a)

Payment of the aggregate sum of $766,659 according to the terms of the Note,
with interest thereon, extension and other fees, late charges, prepayment
premiums and attorneys’ fees, according to the terms thereof, and all
extensions, modifications, renewals or replacements thereof;




                  

(b)

Payment, performance and observance by Pledgor of each covenant, condition,
provision and agreement contained in that Redemption Agreement and of all monies
expended or advanced by Secured Party pursuant to the terms thereof or to
preserve any right of Secured Party thereunder;




                  

(c)

Payment, performance and observance by Pledgor of each covenant, condition,
provision and agreement contained herein and of all monies expended or advanced
by Secured Party pursuant to the terms hereof, or to preserve any right of
Secured Party hereunder, or to protect or preserve the Pledged Securities or any
part thereof; and




                  

(d)

Payment and performance of any and all other indebtedness, obligations and
liabilities of Pledgor to Secured Party of every kind and character, direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter incurred, whether such indebtedness is from time to time reduced and
thereafter increased or entirely extinguished and thereafter reincurred.




         

All of the indebtedness and obligations secured by this Agreement are
hereinafter collectively called the “Obligation.”




4.       

REPRESENTATIONS AND WARRANTIES OF PLEDGOR




         

Pledgor hereby represents and warrants that:




         

4.1

Pledgor (i) is duly organized, validly existing and in good standing under the
laws of the state in which it is organized; (ii) is qualified to do business and
is in good standing under the laws of each state in which it is doing business;
(iii) has full power and authority to own its properties and assets and to carry
on its business as now conducted; and (iv) is fully authorized and permitted to
execute and deliver this Agreement. The execution, delivery and performance by
Pledgor of this Agreement and all other documents and instruments relating to
the Obligation will not result in any breach of the terms and conditions of, nor
constitute a default under, any agreement or instrument under which Pledgor is a
party or is obligated.  Pledgor is not in default in the performance or
observance of any covenants, conditions or provisions of any such agreement or
instrument.




         

4.2

The address of Pledgor set forth at the beginning of this Agreement is the chief
executive office of Pledgor.




17

--------------------------------------------------------------------------------




         

4.3

The Pledged Securities are and shall be duly and validly issued and pledged in
accordance with applicable law, and this Agreement shall not contravene any law,
agreement or commitment binding Pledgor or the Company, and Pledgor shall defend
the right, title, lien and security interest of Secured Party in and to the
Pledged Securities against the claims and demands of all persons and other
entities whatsoever.




         

4.4

Pledgor has the right, power and authority to convey good and marketable title
to the Pledged Securities; and the Pledged Securities and the proceeds thereof
are and shall be free and clear of all claims, mortgages, pledges, liens,
encumbrances and security interest of every nature whatsoever.




5.       

IRREVOCABLE PROXY




         

5.1

Secured Party irrevocably constitutes and appoints Frank Erhartic, Jr. and Julie
Erhartic (“the Erhartics”) as Secured Party’s proxy with full power, in the same
manner, to the same extent and with the same effect as if Secured Party were to
do the same, in the sole discretion of Pledgor:




                  

(a)

To call a meeting of the stockholders of the Company and to vote the Pledged
Securities, or to seek the consent of such stockholders;




                  

(b)

To consent to any and all actions by or with respect to the Company for which
consent of the stockholders of the Company is or may be necessary or
appropriate; and




                  

(c)

Without limitation, to do all things that Secured Party can do or could do as
stockholder of the Company, giving the Erhartics full power of substitution and
revocation;




provided, however, that (i) the foregoing irrevocable proxy shall not be
exercisable by Secured Party, and the Erhartics alone shall have the foregoing
powers, so long as there is no Event of Default hereunder or under the Note, and
(ii) this irrevocable proxy shall terminate at such time as the Note has been
paid in full. The foregoing proxy is coupled with an interest sufficient in law
to support an irrevocable power and shall be irrevocable and shall survive the
sale, merger, or any other corporate transaction of Pledgor. Pledgor hereby
revokes any proxy or proxies heretofore given to any person or persons and
agrees not to give any other proxies in derogation hereof until such time as the
Note has been paid in full.




6.       

COVENANTS OF PLEDGOR




         

6.1

Pledgor shall not sell, transfer, assign or otherwise dispose of any of the
Pledged Securities or any interest therein without obtaining the prior written
consent of Secured Party and shall keep the Pledged Securities free of all
security interests or other encumbrances except the lien and security interests
granted herein.




         

6.2

Pledgor shall pay when due all taxes, assessments, expenses and other charges
which may be levied or assessed against the Pledged Securities.




18

--------------------------------------------------------------------------------




         

6.3

Pledgor shall give Secured Party immediate written notice of any change in
Pledgor’s name as set forth above and of any change in the location of Pledgor’s
chief executive office (or residence if Pledgor is an individual without an
office).




         

6.4

Pledgor, at its cost and expense, shall protect and defend the Pledged
Securities, this Agreement and all of the rights of Secured Party hereunder
against all claims and demands of other parties. Pledgor shall pay all claims
and charges that in the opinion of Secured Party might prejudice, imperil or
otherwise affect the Pledged Securities. Pledgor shall promptly notify Secured
Party of any levy, distraint or other seizure, by legal process or otherwise, of
all or any part of the Pledged Securities and of any threatened or filed claims
or proceedings that might in any way affect or impair the terms of this
Agreement.




         

6.5

If Pledgor shall fail to pay any taxes, assessments, expenses or charges, to
keep all of the Pledged Securities free from other security interests,
encumbrances or claims, or to perform otherwise as required herein, Secured
Party may advance the monies necessary to pay the same or to so perform.




         

6.6

All rights, powers and remedies granted Secured Party herein, or otherwise
available to Secured Party, are for the sole benefit and protection of Secured
Party, and Secured Party may exercise any such right, power or remedy at its
option and in its sole and absolute discretion without any obligation to do so.
In addition, if, under the terms hereof, Secured Party is given two or more
alternative courses of action, Secured Party may elect any alternative or
combination of alternatives at its option and in its sole and absolute
discretion. All monies advanced by Secured Party under the terms hereof, all
amounts paid, suffered or incurred by Secured Party under the terms hereof and
all amounts paid, suffered or incurred by Secured Party in exercising any
authority granted herein, including reasonable attorneys’ fees, shall be added
to the Obligation, shall be secured hereby, shall bear interest at the highest
rate payable on any of the Obligation until paid, and shall be due and payable
by Pledgor to Secured Party immediately without demand.




         

6.7

Secured Party shall use such reasonable care in handling, preserving and
protecting the Pledged Securities in its possession as it uses in handling
similar property for its own account.  Secured Party, however, shall have no
liability for the loss, destruction or disappearance of any Pledged Securities
unless there is affirmative proof of a lack of due care; the lack of due care
shall not be implied solely by virtue of any loss, destruction or disappearance.




         

6.8

Immediately upon demand by Secured Party, Pledgor shall execute and deliver to
Secured Party such other and additional applications, acceptances, stock powers,
authorizations, irrevocable proxies, dividend and other orders, chattel paper,
instruments or other evidences of payment and such other documents as Secured
Party may reasonably request to secure to Secured Party the rights, powers and
authorities intended to be conferred upon Secured Party by

this Agreement. All assignments and endorsements by Pledgor shall be in such
form and substance as may be satisfactory to Secured Party.




19

--------------------------------------------------------------------------------




7.       

EVENTS OF DEFAULT; REMEDIES




         

7.1

“Event of Default” hereunder shall mean any “Event of Default” as defined in the
Note.




7.2

Upon the occurrence of any Event of Default and at any time while such Event of
Default is continuing, Secured Party shall have the following rights and
remedies and may do one or more of the following:




             

(a)

Declare all or any part of the Obligation to be immediately due and payable, and
the same, with all costs and charges, shall be collectible thereupon by action
at law;




             

(b)

Transfer the Pledged Securities or any part thereof into its own name or that of
its nominee so that Secured Party or its nominee may appear of record as the
sole owner thereof;




             

(c)

Vote any or all of the Pledged Securities and give all consents, waivers and
ratifications in respect thereof and otherwise acting with respect thereto as
though it were the absolute owner thereof;




             

(d)

Exercise any and all rights of conversion, exchange, subscription, or any other
rights, privileges or options pertaining to any of the Pledged Securities
including, but not limited to, the right to exchange, at its discretion, any or
all of the Pledged Securities upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the Company or upon the exercise by
Pledgor or Secured Party of any right, privilege or option pertaining to any of
the shares of the Pledged Securities, and in connection therewith to deposit and
deliver such shares of Pledged Securities with any committee, depository,
transfer agent, registrar or any other agency upon such terms as Secured Party
may determine without liability except to account for the property actually
received by it;




             

(e)

Receive and retain any dividend or other distribution on account of the Pledged
Securities; and




             

(f)

Sell any or all of the Pledged Securities in accordance with the provisions
hereof;




but Secured Party shall have no duty to exercise any of the aforesaid rights,
privileges or options and shall not be responsible for any failure to do so or
delay in so doing. Pledgor waives all rights to be advised or to receive any
notices, statements or communications received by Secured Party or its nominee
as the record owner of all or any of the Pledged Securities. Any cash received
and retained by Secured Party as additional collateral hereunder may be applied
to payment in the manner provided in Subparagraph 7.3(c) below.




         

7.3

In connection with Secured Party’s right to sell any or all of the Pledged
Securities, upon the occurrence of any Event of Default and for so long as such
Event of Default is continuing:




20

--------------------------------------------------------------------------------




(a)

(i)

Secured Party shall have the right at any time and from time to time to sell,
resell, assign and deliver, in its discretion, all or any part of the Pledged
Securities in one or more units, at the same or different times, and all right,
title and interest, claim and demand therein, and right of redemption thereof,
at private sale, or at public sale to the highest bidder for cash, upon credit
or for future delivery, Pledgor hereby waiving and releasing to the fullest
extent permitted by law any and all equity or right of redemption.  If any of
the Pledged Securities are sold by Secured Party upon credit or for future
delivery, Secured Party shall not be liable for the failure of the purchaser to
purchase or pay for same, and, in the event of any such failure, Secured Party
may resell such Pledged Securities. In no event shall Pledgor be credited with
any part of the proceeds of the sale of any Pledged Securities until cash
payment thereof has actually been received by Secured Party.




(ii)

No demand, advertisement or notice, all of which are hereby expressly waived,
shall be required in connection with any sale or other disposition of all or any
part of the Pledged Securities that threatens to decline speedily in value or
that is of a type customarily sold on a recognized market; otherwise Secured
Party shall give Pledgor at least five (5) days’ prior notice of the time and
place of any public sale or of the time after which any private sale or other
dispositions are to be made, which Pledgor agrees is reasonable, all other
demands, advertisements and notices being hereby waived. Upon any sale, whether
under this Agreement or by virtue of judicial proceedings, Secured Party may bid
for and purchase any or all of the Pledged Securities and, upon compliance with
the terms of the sale, may hold, retain, possess and dispose of such items in
its own absolute right without further accountability, and as purchaser at such
sale, in paying the purchase price, may turn in any note or notes held by
Secured Party in lieu of cash up to the amount that would, upon distribution of
the net proceeds of such sale in accordance with subparagraph 7.3(c) of this
Agreement, be payable to Secured Party. In case the amount so payable thereon
shall be less than the amount due thereon, the note or notes turned in (in lieu
of cash) shall be returned to the holder thereof after being properly stamped to
show the partial payment effected by such purchase.




              

(b)

Pledgor recognizes that Secured Party may be unable to effect a sale to the
public of all or a part of the Pledged Securities by reason of prohibitions
contained in applicable securities laws, but may be compelled to resort to one
or more sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire such Pledged Securities for their own account,
for investment and not with a view to the distribution or resale thereof.
Pledgor agrees that sales so made may be at prices and other terms less
favorable to the seller than if such Pledged Securities were sold to the public,
and that Secured Party has no obligation to delay sale of any such Pledged
Securities for the period of time necessary to permit the issuer of such Pledged
Securities to register the same for sale to the public under applicable
securities laws. Pledgor agrees that negotiated sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.




                  

(c)

In all sales of Pledged Securities, public or private, Secured Party shall apply
the proceeds of sale as follows:




21

--------------------------------------------------------------------------------




(i)

First, to the payment of all costs and expenses incurred hereunder or for the
sale, transfer, or delivery, including broker’s and attorneys’ fees;




                       

(ii)

Next to the payment of the Obligation; and




                       

(iii)

The balance, if any, to Pledgor or to the person or persons entitled thereto
upon proper demand.




         

7.4

Secured Party shall have the right, for and in the name, place and stead of
Pledgor, to execute endorsements, assignments or other instruments of conveyance
or transfer with respect to all or any of the Pledged Securities and any
instruments, documents and statements that Pledgor is obligated to furnish or
execute hereunder. Pledgor shall execute and deliver such additional documents
as may be necessary to enable Secured Party to implement such right.




         

7.5

Pledgor shall pay all costs and expenses, including without limitation court
costs and reasonable attorneys’ fees, incurred by Secured Party in enforcing
payment and performance of the Obligation or in exercising the rights and
remedies of Secured Party hereunder. All such costs and expenses shall be
secured by this Agreement and by all other lien and security documents securing
the Obligation. In the event of any court proceedings, court costs and
attorneys’ fees shall be set by the court and not by jury and shall be included
in any judgment obtained by Secured Party.




         

7.6

In addition to any remedies provided herein for an Event of Default, Secured
Party shall have all the rights and remedies afforded a secured party under the
Uniform Commercial Code and all other legal and equitable remedies allowed under
applicable law. No failure on the part of Secured Party to exercise any of its
rights hereunder arising upon any Event of Default shall be construed to
prejudice its rights upon the occurrence of any other or subsequent Event of
Default. No delay on the part of Secured Party in exercising any such rights
shall be construed to preclude it from the exercise thereof at any time while
that Event of Default is continuing. Secured Party may enforce any one or more
rights or remedies hereunder successively or concurrently. By accepting payment
or performance of any of the Obligation after its due date, Secured Party shall
not thereby waive the agreement contained herein that time is of the essence,
nor shall Secured Party waive either its right to require prompt payment or
performance when due of the remainder of the Obligation or its right to consider
the failure to so pay or perform an Event of Default.




8.       

MISCELLANEOUS PROVISIONS




         

8.1

The acceptance of this Agreement by Secured Party shall not be considered a
waiver of or in any way to affect or impair any other security that Secured
Party may have, acquire simultaneously herewith, or hereafter acquire for the
payment or performance of the Obligation, nor shall the taking by Secured Party
at any time of any such additional security be construed as a waiver of or in
any way to affect or impair the right and interest granted herein; Secured Party
may resort, for the payment or performance of the Obligation, to its several
securities therefor in such order and manner as it may determine.




22

--------------------------------------------------------------------------------




         

8.2

Without notice or demand, without the necessity for any additional endorsements,
without affecting the obligations of Pledgor hereunder or the personal liability
of any person for payment or performance of the Obligation, and without
affecting the rights and interests granted herein, Secured Party, from time to
time, may: (i) extend the time for payment of all or any part of the Obligation,
accept a renewal note therefor, reduce the payments thereon, release any person
liable for all or any part thereof, or otherwise change the terms of all or any
part of the Obligation; (ii) take and hold other security for the payment or
performance of the Obligation and enforce, exchange, substitute, subordinate,
waive or release any such security; (iii) join in any extension or subordination
agreement; or (iv) release any part of the Pledged Securities from this
Agreement.




         

8.3

Pledgor waives and agrees not to assert: (i) any right to require Secured Party
to proceed against any guarantor, to proceed against or exhaust any other
security for the Obligation, to pursue any other remedy available to Secured
Party, or to pursue any remedy in any particular order or manner; (ii) the
benefits of any legal or equitable doctrine or principle of marshalling; (iii)
demand, diligence, presentment for payment, protest and demand, and notice of
extension, dishonor, protest, demand and nonpayment, relating to the Obligation;
and (iv) any benefit of, and any right to participate in, any other security now
or hereafter held by Secured Party.




         

8.4

The terms herein shall have the meanings in and be construed under the Uniform
Commercial Code. This Agreement shall be governed by and construed according to
the internal laws of the State of California. Each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be void or
invalid, the same shall not affect the remainder hereof which shall be effective
as though the void or invalid provision had not been contained herein.




        

8.5

No modification, rescission, waiver, release or amendment of any provision of
this Agreement shall be made except by a written agreement executed by Pledgor
and Secured Party.




         

8.6

This is a continuing agreement, which shall remain in full force and effect
until actual receipt by Secured Party of written notice of its revocation as to
future transactions and shall remain in full force and effect thereafter until
all of the Obligations incurred before the receipt of such notice, and all of
the Obligations incurred thereafter under commitments extended by Secured Party
before the receipt of such notice, shall have been paid and performed in full.




         

8.7

No setoff or claim that Pledgor now has or may in the future have against
Secured Party shall relieve Pledgor from paying or performing its obligations
hereunder, except as may be otherwise set forth in a writing signed by the party
to be charged.




23

--------------------------------------------------------------------------------




         

8.8

Time is of the essence hereof. If more than one Pledgor is named herein, the
word Pledgor shall mean all and any one or more of them, severally and
collectively. All liability hereunder shall be joint and several. This Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their heirs, personal representatives, successors and assigns. The term “Secured
Party” shall include not only the original Secured Party hereunder but also any
future owner and holder, including pledgees, of the note or notes evidencing the
Obligation. The provisions hereof shall apply to the parties according to the
context thereof and without regard to the number or gender of words or
expressions used.




         

8.9

Any notice, request, instruction, or other document required by the terms of
this Agreement, or deemed by any of the Parties hereto to be desirable, to be
given to any other party hereto shall be in writing and shall be given by
personal delivery, overnight delivery, or mailed by registered or certified
mail, postage prepaid, with return receipt requested, to the addresses of the
Parties as follows:




(i)

To:

“Company”

Sitestar Corporation

7109 Timberlake Road

Lynchburg, VA  24502










(ii)

To:

“Secured Party”

Clinton J. Sallee and Frederick Manlunas

15303 Ventura Boulevard, Suite 1510

Sherman Oaks, CA  91403




(iii)

With Copy To:

Oswald & Yap




16148 Sand Canyon Avenue

Irvine, CA 92618

Fax: (949) 788-8980

Attn: Lynne Bolduc, Esq.




The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, said notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient.  If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal.




         

8.10

A carbon, photographic or other reproduced copy of this Agreement and/or any
financing statement relating hereto shall be sufficient for filing and/or
recording as a financing statement.




[SIGNATURE PAGE FOLLOWS]




24

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and entered into as of the date first above written.







“Company”




SITESTAR CORPORATION,

a Nevada corporation







  /s/ Frank Erhartic, Jr.






BY:

Frank Erhartic, Jr.

ITS:

President







“Secured Party”










  /s/ Clinton J. Sallee



  /s/ Frederick T. Manlunas








Clinton J. Sallee, an individual

Frederick T. Manlunas, an individual







25

--------------------------------------------------------------------------------


